EXHIBIT 10.1 AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT This AMENDMENT NO. 1 to EMPLOYMENT AGREEMENT (“Amendment”) dated August 29, 2013 is an amendment to that certain Employment Agreement ("Employment Agreement") dated February 6, 2013, by and between Cellular Biomedicine Group, Inc., a Delaware corporation (the “Company”) and the undersigned individual, Andrew Chan (the “Executive”). WHEREAS, on February 6, 2103 the Executive and the Company entered into an Employment Agreement (the “Original Agreement”); and WHEREAS, the Executive and the Company have agreed to enter into this Amendment to amend the Original Agreement. NOW, THEREFORE, the Executive and the Company agree as follows: 1.Amendment to Section 5.1.Section 5.1 of the Original Agreement is amended to replace the amount of Executive’s Base Compensation of “$150,000” with “$200,000”. 2.Affirmation of Remaining Terms and Conditions.The Company and the Executive affirm that all of the other terms and conditions of the Original Agreement shall continue in full force and effect. [Signature Page Follows] IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the duly authorized officers of the parties hereto as of the date first written above. Company: CELLULAR BIOMEDICINE GROUP, INC. By: /s/Wen Tao (Steve) Liu Name: Wen Tao (Steve) Liu Title: Chief Executive Officer EXECUTIVE: By: /s/ Andrew Chan Name: Andrew Chan
